     Case 4:18-cr-02417-RCC-LCK Document 94 Filed 05/05/20 Page 1 of 5



1    JON M. SANDS
     Federal Public Defender
2    WALTER I. GONÇALVES, JR.
     Assistant Federal Public Defender
3    State Bar No. 023659
     407 W. Congress St., Suite 501
4    Tucson, AZ 85701
     Telephone: (520) 879-7500
5    walter_goncalves@fd.org
     Attorney for Defendant
6
7                           IN THE UNITED STATES DISTRICT COURT
8                                 FOR THE DISTRICT OF ARIZONA
9
     United States of America,                                  CR18-02417-TUC-RCC (LCK)
10
                     Plaintiff,                            MOTION TO RECONSIDER ORDER
11                                                           OF DENTENTION HEARING
            vs.
12                                                                   (Hearing Requested)
     Ahmad Suhad Ahmad,
13
                     Defendant.
14
15          This motion may cause excludable delay under 18 U.S.C. § 3161(h)(1)(D).
16       1. Introduction
17          Defendant, through counsel, pursuant to 18 U.S.C. § 3142(f), moves to reopen the
18   Detention Hearing. 1 New information is the advent of COVID-19, which is wreaking
19   havoc across the United States and will infiltrate inmates at CoreCivic of America (CCA)

20   and Federal Correctional Facility, in Tucson. Mr. Ahmad has asthma and had cancer two

21   times within the last 10 years. 2 Secondly, defense counsel uncovered facts that materially

22   change Mr. Ahmad’s culpability.

23
     1
24     Per 18 U.S.C.A. § 3142, “The hearing may be reopened, before or after a determination by the
     judicial officer, at any time before trial if the judicial officer finds that information exists that
25   was not known to the movant at the time of the hearing and that has a material bearing on the
26   issue whether there are conditions of release that will reasonably assure the appearance of such
     person as required and the safety of any other person and the community.”
     2
27     According to Pre-Trial Services, “The defendant reported he had a third of his kidney removed
     in 2009 as deemed cancerous. Furthermore, he reported having a tumor removed from his hip
28   bone in 2014 as also cancerous.” (See Doc 13). Although asthma is not listed in the PTS report
     it is a condition Mr. Ahmad experiences.
                                                       1
     Case 4:18-cr-02417-RCC-LCK Document 94 Filed 05/05/20 Page 2 of 5



1        2. Background
2           The factors the court must consider in deciding release are outlined in 18 U.S.C. §
3    3142(g). Defense counsel previously briefed these issues for the court in a motion for Mr.
4    Ahmad’s release (Doc. 32). 3 The magistrate judge and this court declined his release. Mr.
5    Ahmad respectfully asks the court to reconsider those factors, along with the new

6    information.

7           The Bail Reform Act provides for the “temporary release” of a person in pretrial

8    custody “to the extent that the judicial officer determines such release to be necessary for

9    preparation of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i).
     The health risk to Mr. Ahmad, because of his asthmatic condition and prior cancer
10
     treatment, given the conditions at CCA, necessitates his temporary release on bail until this
11
     pandemic has ended. Mr. Ahmad may reside with his mother and/or sister.                   Their
12
     information was provided to Pre-Trial Services before defense counsel filed this motion.
13
         3. COVID-19 in federal facilities
14
            As of April 22, 2020, there are 566 federal inmates and 342 BOP staff who have
15
     confirmed positive test results for COVID-19 nationwide. 4 Currently, 248 inmates and 52
16
     staff have recovered. 5 There have been 24 federal inmate deaths and 0 BOP staff member
17
     deaths attributed to COVID-19 disease. 6 The numbers will continue to increase and will
18
     soon affect CCA in Florence, Arizona. Many inmates have died and will continue to die,
19
     as federal prisons are unequipped to test and treat new cases. 7
20
            The CDC has issued guidance that individuals at higher risk of contracting COVID-
21
     19— adults over 60 years old and people with chronic medical conditions such as lung
22
23   3
       Mr. Ahmad respectfully asks the court to review 18 U.S.C. § 3142(g)’s factors analyzed in that
24   motion (see Docs 32 and its attachments). This pleading describes new information not
     previously known.
25   4
       See BOP website, https://www.bop.gov/coronavirus/ (last visited on April 23, 2020).
     5
26     Id.
     6
       Id.
     7
27     See Luke Barr, Federal prisons facing shortages of resources amid coronavirus outbreak, ABC
     News (April 2, 2020), available at https://abcnews.go.com/Health/federal-prisons-facing-
28   shortages-resources-amid-coronavirus-outbreak/story?id=69920966 (last visited on April 23,
     2020).
                                                    2
     Case 4:18-cr-02417-RCC-LCK Document 94 Filed 05/05/20 Page 3 of 5



1    disease, heart disease, and diabetes—take immediate preventative actions, including
2    avoiding crowded areas and staying home as much as possible. 8
3        4. Conditions of Confinement and Spread of Coronavirus
4           Conditions of pretrial confinement create the ideal environment for the transmission
5    of contagious disease. 9 Inmates cycle in and out of BOP pretrial facilities from all over the
6    world and the country, and people who work in the facilities leave and return daily, without

7    screening. Incarcerated people have poorer health than the general population, and even at

8    the best of times, medical care is limited in federal pretrial detention centers. 10 Many

9    people who the government and courts incarcerate also have chronic conditions, like

10   diabetes or HIV, which makes them vulnerable to severe forms of COVID-19. According

11   to public health experts, incarcerated individuals “are at special risk of infection, given
     their living situations,” and “may also be less able to participate in proactive measures to
12
     keep themselves safe;” “infection control is challenging in these settings.” 11 Outbreaks of
13
     the flu regularly occur in jails, and during the H1N1 epidemic in 2009, many jails and
14
     prisons dealt with high numbers of cases. 12 In China, officials have confirmed the
15
     coronavirus spreading at a rapid pace in Chinese prisons, counting 500 cases. 13 Secretary
16
     of State Mike Pompeo has called for Iran to release Americans detained there because of
17
     the “deeply troubling” “[r]eports that COVID-19 has spread to Iranian prisons,” noting that
18
     “[t]heir detention amid increasingly deteriorating conditions defies basic human
19
20
     8
       People at Risk for Serious Illness from COVID-19, CDC (March 12, 2020) at
21   https://bit.ly/2vgUt1P
     9
       Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
22   45(8):1047-1055, at https://doi.org/10.1086/521910.
     10
23      Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners and Jail
     Inmates, 2011-12. NCJ 248491. Washington, D.C.: U.S. Department of Justice, Bureau of
24   Justice Statistics, at https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.
     11
         “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President
25   Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
26   in the United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
     12
        Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020) at
27   https://bit.ly/2TNcNZY.
     13
         Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More Than 500
28   Cases Have Erupted, Prompting the Ouster of Several Officials, Business Insider (Feb. 21, 2020)
     at https://bit.ly/2vSzSRT.
                                                    3
     Case 4:18-cr-02417-RCC-LCK Document 94 Filed 05/05/20 Page 4 of 5



1    decency.” 14 Courts across Iran have granted 54,000 inmates furlough as part of the
2    measures to contain coronavirus across the country. 15 Brooklyn District Attorney Eric
3    Gonzalez, joined by public health experts, has asked Governor Cuomo to grant emergency
4    clemencies to elderly and sick prisoners. 16
5            Specific Conditions at CCA

6            A 2016 article about CCA in Mother Jones Magazine reported that 14.9% of civil

7    law suits filed against CCA related to medical care. 17 16.1% of suits filed related to civil

8    rights and prison conditions. Defense counsel has visited inmates in CCA and observed

9    that they reside with a cellmate in extremely small rooms where they are locked down for
     hours during the day. These conditions are perfect for the spread of the virus.
10
          5. The Bail Reform Act requires Mr. Ahmad’s release
11
             A “judicial officer may, by subsequent order, permit the temporary release of the
12
     person, in the custody of a United States marshal or another appropriate person, to the
13
     extent that the judicial officer determines such release to be necessary for preparation of
14
     the person's defense or for another compelling reason.” 18 U.S.C. § 3142(i). The
15
     circumstances that existed when Mr. Ahmad was ordered detained have now changed. A
16
     pandemic poses a direct risk to Mr. Ahmad that is far greater if he continues to be detained
17
     during this public health crisis. Mr. Ahmad is vulnerable because he is asthmatic and
18
     previously treated for cancer within the last 10 years (see Pre-Trial Services Report
19
     confirming these conditions, Docs. 13, 14 and 38).
20
     //
21
     //
22
23   14
        Jennifer Hansler and Kylie Atwood, Pompeo calls for humanitarian release of wrongfully
24   detained Americans in Iran amid coronavirus outbreak, CNN (Mar. 10, 2020) at
     https://cnn.it/2W4OpV7.
25   15
        Claudia Lauer and Colleen Long, US Prisons, Jails On Alert for Spread of Coronavirus, The
26   Associated Press (Mar. 7, 2020) at https://apnews.com/af98b0a38aaabedbcb059092db356697.
     16
        Sarah Lustbader, Coronavirus: Sentenced to COVID-19, The Daily Appeal (Mar. 12, 2020) at
27   https://theappeal.org/sentenced-to-covid-19/.
     17
        Shane Bauer, The Corrections Corporation of America, by the Numbers, Mother Jones
28   (July/August 2016), http://www.motherjones.com/politics/2016/06/cca-corrections-corperation-
     america-private-prisons-company-profile.
                                                    4
     Case 4:18-cr-02417-RCC-LCK Document 94 Filed 05/05/20 Page 5 of 5



1       6. A review of the facts of the case
2           At the time of the initial bail determination, defense counsel did not know that the
3    explosive devices subject of counts 3 and 4 are completely inoperable. This supports the
4    fact that Mr. Ahmad lied to people he thought could have been members of a drug
5    trafficking organization in order to make extra money. He lied about his past, abilities, and
6    knowledge. The alleged recipe he showed to undercover agents or officers are available to

7    anyone with a phone. This act, if proven, was done to continue his attempt to lie to make

8    several thousand dollars. Mr. Ahmad, at the time of the acts, suffered from substance abuse

9    addictions. The fact the auto-mechanic shop next to his, where most transactions took

10   place, was operated by a bona fide drug dealer, does not make Mr. Ahmad anything other

11   than an addicted opportunist not a serious criminal, much less serious drug trafficker.
     Although the BRA calls for the weight of the evidence as the least important factor in
12
     deciding bail, these are new facts unknown to defense counsel at the time. United States v.
13
     Gebro, 948 F.2d (9th Cir. 1991) (The weight of the evidence is the least important factor).
14
        7. Conclusion
15
            Due to the impact of COVID-19 and Mr. Ahmad’s medical conditions, along with
16
     new factual developments in the case, release, at least temporarily, serves the purpose of
17
     assuring Mr. Ahmad’s health and appearance for trial.
18
19
            RESPECTFULLY SUBMITTED this 5th day of May, 2020.
20
                                                   JON M. SANDS
21                                                 Federal Public Defender
22
                                                       /s/ Walter I. Gonçalves, Jr.
23                                                     WALTER I. GONCALVES, JR.
                                                       Assistant Federal Public Defender
24
25
     Copy delivered electronically this date to:
26
     Erica Seger
27   Assistant United States Attorney
28

                                                   5
